DETAILED ACTION
Status of Claims

The following is an Allowability Notice for Application #16/806,700, originally filed on 03/02/2020, and in response to the applicant’s filing of a response to a non-final office action on 03/22/2021.  This application is a Continuation of Application #16/298,986, filed on 03/11/2019, now Patent No. 10,585,963, which is a Continuation of  Application #11/735,421, now Patent No. 10,229,216, originally filed on 04/13/2007.   
Claims 21-40 are now pending and have been being examined.
Claims 1-20 has been cancelled by the applicant.


Allowable Subject Matter
Claims 21-40 are allowed.

Regarding the 103 rejection:
The prior art supports ad exchanges in which various types of subsidies and enhancements to bids can be made by various parties for various reasons, such as a third party that identifies an arbitrage opportunity in an auction and supplements a bidder’s bid and later shares in any revenue gained by the advertisement spot.  There is also prior art supportive of similar inventions such as a publisher adding a penalty to the bids of undesired advertisers.  However, the examiner has found particular steps in the 
Specifically, the current invention includes a brand-owner designating authorized (which are the equivalent to preferred) brand bidders in an auction setting.  When the authorized brand bidders bid, the brand-owner is able to designate specific authorized brand-bidders to which the brand-owner will subsidize any bid they place in the ad exchange by a designated amount.  In this way, the brand-owner can bias specific authorized brand-bidders in order to have greater assurance that those brand-bidders will possibly win the auction.  This is not possible in a normal auction setting, where at best one could influence bidders such as on a stock trading floor to bid a higher amount by a promise to supplement the bid, but auctions are dynamic and real-time, and often involve hundreds or thousands of bidders, and this invention leverages the technology to allow the patentable step to be implemented.    

Regarding the 101 Rejection:
Independent claims 21 and 33 comply with 35 U.S.C. 101.  Under Step 1 of the analysis. The claims are directed to statutory subject matter.  Claim 21 is a method, or process, which is a statutory category for patentability.  Claim 33 is a system comprising a processor, a memory, and a database.  Therefore, the system is interpreted as an apparatus, which is a statutory category for patentability.
Under Step 2A, Prong 1 of the analysis, the claims are directed to an abstract idea.  The claims include facilitating ad space bidding transactions between parties, which is considered an organization of human activity, namely a business arrangement.  Under Step 2A, Prong 2 of the analysis, the claims are determined to be patent eligible.  The limitation added by amendment uses the brandholder input and the auction set up to 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Mondays, 2pm-5pm EST and Tuesday-Friday, 9am-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF, can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682